



Exhibit 10.5
TENTH AMENDMENT TO OFFICE LEASE
This TENTH AMENDMENT TO OFFICE LEASE (this "Tenth Amendment") is made and
entered into as of May 17, 2018 (the "Tenth Amendment Effective Date"), by and
between HUDSON 1455 MARKET STREET, LLC, a Delaware limited liability company
("Landlord"), and SQUARE, INC., a Delaware corporation ("Tenant").
RECITALS
A.     Hudson 1455 Market, LLC, a Delaware limited liability company,
predecessor-in-interest to Landlord, and Tenant are parties to that certain
Office Lease dated October 17, 2012 (the "Original Lease"), as amended by that
certain First Amendment to Office Lease dated March 22, 2013 (the "First
Amendment"), that certain Second Amendment to Office Lease dated January 22,
2014 (the "Second Amendment"), that certain Third Amendment to Office Lease
dated June 6, 2014 (the "Third Amendment"), that certain Fourth Amendment to
Office Lease dated February 1, 2015 (the "Fourth Amendment"), that certain Fifth
Amendment to Office Lease dated April 27, 2015 (the "Fifth Amendment"), that
certain Sixth Amendment to Office Lease dated June 18, 2015 (the "Sixth
Amendment"), that certain Seventh Amendment to Office Lease dated October 5,
2016 (the "Seventh Amendment"), that certain Eighth Amendment to Office Lease
dated October 6, 2016 (the "Eighth Amendment"), and that certain Ninth Amendment
to Office Lease dated December 19, 2017 (the "Ninth Amendment"). The Original
Lease, the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh
Amendment, the Eighth Amendment, and the Ninth Amendment are referred to herein,
collectively, as the "Existing Lease." Pursuant to the Existing Lease, Landlord
currently leases to Tenant, and Tenant currently leases from Landlord, certain
premises consisting of approximately 364,921 aggregate rentable square feet of
space (the "Existing Premises") (consisting of 181,805 rentable square feet in
the Initial Premises, 20,801 rentable square feet in the Must-Take 1 Space,
47,099 rentable square feet in the Must-Take 2 Space, 81,354 rentable square
feet in the Expansion Space, 354 rentable square feet located on the eighth
(8th) floor (which space is defined in Recital B of the Fourth Amendment as the
"Level 8 Closet Space"), 2,871 rentable square feet located on the first (1st)
floor (which space is defined in Recital C of the Fifth Amendment as the "New
Premises"), 4,626 rentable square feet located on the sixth (6th) floor (which
space is defined in Recital B of the Eighth Amendment as the "Eighth Amendment
Space"), and 26,011 rentable square feet consisting of the entire thirteenth
(13th) floor (which space is defined in Recital B of the Ninth Amendment as
"Suite 1300")) in the building located at 1455 Market Street, San Francisco,
California (the "Building"), as more particularly described in the Existing
Lease.
B.     Landlord and Tenant desire to amend the Existing Lease to (i) expand the
Existing Premises to include the entire sixteenth (16th) floor of the Building
and consisting of approximately 25,973 rentable square feet ("Suite 1600"), the
entire seventeenth (17th) floor of the Building and consisting of approximately
26,030 rentable square feet ("Suite 1700"), and the entire twentieth (20th)
floor of the Building and consisting of approximately 26,028 rentable square
feet ("Suite 2000"), all as delineated on Exhibit A attached hereto (the "Tenth
Amendment Suites"), and (ii) otherwise amend the Existing Lease on the terms and
conditions set forth in this Tenth Amendment.
C.     All capitalized terms used herein but not specifically defined in this
Tenth Amendment shall have the meanings ascribed to such terms in the Existing
Lease. The term "Lease" where used in this Tenth Amendment shall hereafter refer
to the Existing Lease, as amended by this Tenth Amendment.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree as follows:
1.     Modification of Existing Premises.
1.1     Suite 2000. Effective as of the date on which Landlord has delivered
Suite 2000 to Tenant in the "Tenth Amendment Space Delivery Condition" (as that
term is defined in Section 5.1 below) (such delivery date, the "Suite 2000 Lease
Commencement Date"), Tenant shall lease from Landlord, and Landlord shall lease
to Tenant, Suite 2000. Consequently, effective upon the Suite 2000 Lease
Commencement Date, the Existing Premises shall be increased to include Suite
2000, and Tenant will lease the entire twentieth (20th) floor of the Building.
Landlord and Tenant hereby acknowledge that such addition of Suite 2000 to the
Existing Premises shall, effective as of the Suite 2000 Lease Commencement Date,
increase the size of the Premises then leased by Tenant under the Lease, as
hereby amended, to 390,949 rentable square feet of space (364,921 + 26,028 =
390,949), and that Suite 2000 shall be deemed to be part of the Premises for all
purposes under the Lease.




--------------------------------------------------------------------------------





The anticipated date of delivery of Suite 2000 to Tenant (i.e., the anticipated
Suite 2000 Lease Commencement Date) is November 1, 2018. Landlord represents
that Suite 2000 is currently leased to the United States of America (the "GSA"),
whose lease thereof expires on or before November 1, 2018, and Landlord shall
use commercially reasonable efforts to cause the Suite 2000 Lease Commencement
date to occur on or before such date. The parties expressly agree and
acknowledge that if Landlord is unable to cause the Suite 2000 Lease
Commencement Date to occur on or before November 1, 2018 despite such efforts,
then (i) Landlord shall not be subject to any liability for its failure to do
so, and (ii) such failure shall not render this Tenth Amendment void or
voidable, nor affect the validity of this Tenth Amendment or the obligations of
Tenant hereunder. If the Suite 2000 Lease Commencement Date does not occur for
any reason on or before (a) February 1, 2019, then, in addition to Tenant’s
other remedies, the Suite 2000 Lease Commencement Date shall be delayed by one
(1) additional day for each day of delay beyond such date or (b) May 1, 2019,
then, in addition to Tenant’s other remedies, at Tenant’s election, Tenant may
terminate this Tenth Amendment with respect to Suite 2000 upon written notice to
Landlord.
1.2     Suites 1600 and 1700. Effective as of the date on which Landlord has
delivered Suites 1600 and 1700 to Tenant in the Tenth Amendment Space Delivery
Condition (such delivery date, the "Suites 1600/1700 Lease Commencement Date"),
Tenant shall lease from Landlord, and Landlord shall lease to Tenant, Suites
1600 and 1700. Consequently, effective upon the Suites 1600/1700 Lease
Commencement Date, the then-existing Premises shall be increased to include
Suites 1600 and 1700, and Tenant will lease the entire sixteenth (16th) and the
entire seventeenth (17th) floors of the Building. Landlord and Tenant hereby
acknowledge that such addition of Suites 1600 and 1700 to the then-existing
Premises shall, effective as of the Suites 1600/1700 Lease Commencement Date,
increase the size of the Premises then leased by Tenant under the Lease, as
hereby amended, to 442,952 rentable square feet of space (390,949 + 25,973 +
26,030 = 442,952), and that Suites 1600 and 1700 shall be deemed to be part of
the Premises for all purposes under the Lease. The anticipated date of delivery
of Suites 1600 and 1700 to Tenant (i.e., the anticipated Suites 1600/1700 Lease
Commencement Date) is February 20, 2019. Landlord represents that Suites 1600
and 1700 are currently leased to the GSA, whose lease thereof expires on or
before February 20, 2019, and Landlord shall use commercially reasonable efforts
to cause the Suites 1600/1700 Lease Commencement Date to occur on or before such
date. The parties expressly agree and acknowledge that if Landlord is unable to
cause the Suites 1600/1700 Lease Commencement Date to occur on or before
February 20, 2019 despite such efforts, then (i) Landlord shall not be subject
to any liability for its failure to do so, and (ii) such failure shall not
render this Tenth Amendment void or voidable, nor affect the validity of this
Tenth Amendment or the obligations of Tenant hereunder. If the Suites 1600/1700
Lease Commencement Date does not occur for any reason on or before (a) May 1,
2019, then, in addition to Tenant’s other remedies, the Suites 1600/1700 Rent
Commencement Date shall be delayed by one (1) additional day for each day of
delay beyond such date or (b) September 1, 2019, then, in addition to Tenant’s
other remedies, at Tenant’s election, Tenant may terminate this Tenth Amendment
with respect to Suite 1600 and/or Suite 1700 upon written notice to Landlord.


2.     Tenth Amendment Space Term. The term with respect to each suite shall
commence on the applicable Lease Commencement Date for such suite, and shall
expire coterminously with the Lease Term for the Existing Premises under the
Existing Lease (i.e., on September 27, 2023), as the same may be extended (as
applicable to each suite, the "Tenth Amendment Space Term").
3.     Base Rent.
3.1     Existing Premises. Notwithstanding anything to the contrary in the
Existing Lease, as hereby amended, Tenant shall continue to pay Base Rent for
the Existing Premises in accordance with the terms of the Existing Lease.


3.2     Suite 2000. Commencing on the Suite 2000 Lease Commencement Date, and
continuing until the last day of the calendar month immediately prior to the
calendar month in which the first (1st) anniversary of the Suite 2000 Lease
Commencement Date occurs (subject to the terms of Section 7 below), Tenant shall
pay to Landlord monthly installments of Base Rent for Suite 2000 in an amount
equal to One Hundred Sixty-Nine Thousand One Hundred Eighty-Two and 00/100
Dollars ($169,182.00), which amount was calculated by multiplying an Annual Base
Rental Rate of Seventy-Eight and 00/100 Dollars ($78.00) per Rentable Square
Foot of Suite 2000 (i.e., 26,028), and dividing the product by twelve (12). On
and after the first (1st) anniversary of the Suite 2000 Lease Commencement Date
(or, if the Suite 2000 Lease Commencement Date is not the first (1st) day of a
calendar month, then on and after the first (1st) day of the calendar month in
which the first (1st) anniversary of the Suite 2000 Lease Commencement Date
occurs), and thereafter on each anniversary of the Suite 2000 Lease Commencement
Date (or such other date, as the case may be) during the Tenth Amendment Space
Term, the Annual Base Rent for Suite 2000 shall be increased by three percent
(3%). By way of example only, if the Suite 2000 Lease Commencement Date occurs
on November 1, 2018, Tenant shall pay to Landlord monthly installments of Base
Rent for Suite 2000 as follows:






-2-

--------------------------------------------------------------------------------





    
Period During Tenth Amendment Space Term
Annual Base Rental Rate per Rentable Square Foot
Annual Base Rent
Monthly Installment of Base Rent
November 1, 2018 - October 31, 2019*
$78.00
$2,030,184.00
$162,182.00**
November 1, 2019 - October 31, 2020
$80.34
$2,091,089.52
$174,257.46
November 1, 2020 - October 31, 2021
$82.75
$2,153,822.21
$179,485.18
November 1, 2021 - October 31, 2022
$85.23
$2,218,436.87
$184,869.74
November 1, 2022 - September 27, 2023
$87.79
$2,284,989.98
$190,415.83

*Notwithstanding the foregoing Base Rent schedule or any contrary provision of
this Tenth Amendment, but subject to the terms of Section 7 below, Tenant shall
not be obligated to pay Base Rent with respect to Suite 2000 during the
"Beneficial Occupancy Period" (as that term is defined in Section 7 below).
**Concurrently with its execution and delivery of this Tenth Amendment, Tenant
shall pay to Landlord the Base Rent payable for Suite 2000 for the first full
month of the Tenth Amendment Space Term with respect to such suite.
3.3     Suites 1600 and 1700. Commencing on the date that is six (6) months
after the Suites 1600/1700 Lease Commencement Date (the "Suites 1600/1700 Rent
Commencement Date"), and continuing until the last day of the calendar month
immediately prior to the calendar month in which the first (1st) anniversary of
the Suites 1600/1700 Rent Commencement Date occurs, Tenant shall pay to Landlord
monthly installments of Base Rent for Suites 1600/1700 in an amount equal to
Three Hundred Thirty-Eight Thousand Nineteen and 50/100 Dollars ($338,019.50),
which amount was calculated by multiplying an Annual Base Rental Rate of
Seventy-Eight and 00/100 Dollars ($78.00) per Rentable Square Foot of Suites
1600 and 1700 (i.e., 25,973 + 26,030 = 52,003), and dividing the product by
twelve (12). On and after the first (1st) anniversary of the Suites 1600/1700
Rent Commencement Date (or, if the Suites 1600/1700 Rent Commencement Date is
not the first (1st) day of a calendar month, then on and after the first (1st)
day of the calendar month in which the first (1st) anniversary of the Suites
1600/1700 Rent Commencement Date occurs), and thereafter on each anniversary of
the Suites 1600/1700 Rent Commencement Date (or such other date, as the case may
be) during the Tenth Amendment Space Term, the Annual Base Rent for Suites 1600
and 1700 shall be increased by three percent (3.0%). By way of example only, if
the Suites 1600/1700 Lease Commencement Date occurs on February 20, 2019, the
Suites 1600/1700 Rent Commencement Date shall occur on August 20, 2019, and
Tenant shall pay to Landlord monthly installments of Base Rent for Suites
1600/1700 as follows:
    
Period During Tenth Amendment Space Term
Annual Base Rental Rate per Rentable Square Foot
Annual Base Rent
Monthly Installment of Base Rent
August 20, 2019 - July 31, 2020
$78.00
$4,056,234.00
$338,019.50*
August 1, 2020 - July 31, 2021
$80.34
$4,177,921.02
$348,160.09
August 1, 2021 - July 31, 2022
$82.75
$4,303,258.65
$358,604.89
August 1, 2022 - July 31, 2023
$85.23
$4,062,993.38
$369,363.03
August 1, 2023 - September 27, 2023
$87.79
$4,565,343.37
$380,443.93

*On or before the Suites 1600/1700 Lease Commencement Date, Tenant shall pay to
Landlord the Base Rent payable for Suites 1600 and 1700 for the first full month
of the Tenth Amendment Space Term with respect to such suites.


















-3-

--------------------------------------------------------------------------------





4.     Additional Rent.
4.1     Tenant's Share of Direct Expenses. Except as specifically set forth in
this Section 4, commencing on the Suite 2000 Lease Commencement Date, with
respect to Suite 2000, and on the Suites 1600/1700 Rent Commencement Date, with
respect to Suites 1600 and 1700, and continuing throughout the Tenth Amendment
Space Term, Tenant shall be obligated to pay Tenant's Share of increases in the
annual Direct Expenses attributable to the applicable suite(s) (calculated on
the total rentable area of the applicable suite(s)) in accordance with the terms
of Article 4 of the Original Lease (including, without limitation, the last
paragraph thereof), provided that with respect to the calculation of Tenant's
Share of Direct Expenses in connection with Suites 1600, 1700, and 2000, the
following shall apply:
(i) Tenant's Share with respect to Suite 1600 shall be 2.566%;
(ii) Tenant's Share with respect to Suite 1700 shall be 2.572%;


(iii) Tenant's Share with respect to Suite 2000 shall be 2.572%; and
(iv) the Base Year shall be the calendar year 2019; provided, however, if any
Lease Commencement Date occurs on or after August 1, 2019, then the Base Year
with respect to the applicable suite(s) shall be 2020.
4.2     Tenant's Separately Metered Electrical Consumption. Notwithstanding
anything to the contrary set forth in the Existing Lease or this Tenth
Amendment, Suites 1600, 1700 and 2000 shall each be separately metered, at
Landlord's sole cost and expense, prior to the applicable Lease Commencement
Date to measure electrical consumption at such suite. Tenant shall pay directly
to Landlord the actual amount charged to Landlord by the electricity provider
for electrical consumption at each suite during the Tenth Amendment Space Term
commencing on the applicable Lease Commencement Date, and the costs of
electrical consumption of Tenant and all other tenants and occupants of the
Project shall not be included in Operating Expenses.
4.3     Tenant's Janitorial Service and Supplies. Landlord shall not be required
to provide any janitorial services for Suite 1600, 1700 or 2000, and Tenant
shall be solely responsible for performing all janitorial services and other
cleaning of each suite as appropriate to maintain such suite in a manner
consistent with a first-class office project, and otherwise in accordance with,
and subject to the terms of, Section 1 of the Seventh Amendment, as though such
suite was originally part of the "Premises" described in such Seventh Amendment
(including, without limitation, the requirements that Tenant's janitors (x) are
union labor in compliance with the then existing master labor agreements, and
(y) have appropriate insurance coverage approved by Landlord in advance prior to
any entry into any of the Tenth Amendment Suites by Tenant's janitors).
5.     Condition of Tenth Amendment Suites.
5.1     Tenant shall accept each of Suite 1600, 1700, and 2000 vacant, broom
clean and otherwise in its then existing, "as-is" condition, and except as
expressly set forth in this Tenth Amendment and the Tenant Work Letter attached
hereto as Exhibit B, Landlord shall not be obligated to provide or pay for any
other improvement work or services related to the improvement of any suite or
any portion thereof, and Landlord shall not be obligated to pay any tenant
improvement allowance, drawing contribution, or other allowance or fee in
connection with any suite. For purposes of Section 1938 of the California Civil
Code, Landlord hereby discloses to Tenant, and Tenant hereby acknowledges, that
neither the Existing Premises nor any portion of Suite 1600, 1700 or 2000 have
undergone inspection by a Certified Access Specialist (CASp). Notwithstanding
the foregoing, Landlord shall deliver each of Suite 1600, 1700 and 2000 to
Tenant vacant, free of Hazardous Substances, with the Building Systems servicing
such suite in good working order and condition, and otherwise in its presently
existing, "as-is" condition (the "Tenth Amendment Space Delivery Condition"). If
it is determined that (i) any such suite was not free of Hazardous Substances as
of the applicable Lease Commencement Date, or (ii) that any of the Building
Systems were not in good working order and condition as of the applicable Lease
Commencement Date (either such set of circumstances as set forth in items (i) or
(ii), above, to be known as a "Correction Event"), Landlord shall not be liable
to Tenant for any damages, but as Tenant’s sole remedy, Landlord, at no cost to
Tenant, shall promptly commence such work or take such other action as may be
necessary to remove the Hazardous Substances, or place the Building Systems in
good working order and condition, as the case may be, and shall thereafter
diligently pursue the same to completion.
5.2     Notwithstanding the foregoing, in the event that Tenant is prevented
from using, and does not use, any suite or any portion thereof as a result of
such Landlord work or action taken pursuant to this Section 5 for more than five
(5) consecutive business days (the "Correction Period"), then the Base Rent,
Tenant’s Share of Direct Expenses, and Tenant’s obligation to pay for parking
(to the extent not utilized by Tenant), in each case with respect to such suite,
shall be abated or reduced, as the case may be, after the expiration of the
later of the Correction Period and the Suite 2000 Lease Commencement




-4-

--------------------------------------------------------------------------------





Date or Suites 1600/1700 Rent Commencement Date, as applicable, for such time
that Tenant continues to be prevented from using, and does not use for the
normal conduct of Tenant’s business or performance of the Tenant Improvements,
the applicable suite or any portion thereof. If, however, Tenant reoccupies any
portion of the affected suite during such period, the Base Rent, Tenant’s Share
of Direct Expenses, and Tenant’s obligation to pay for parking (to the extent
not utilized by Tenant) allocable to such reoccupied portion, based on the
proportion that the rentable area of such reoccupied portion of the suite bears
to the total rentable area of such suite, shall be payable by Tenant from the
date Tenant reoccupies such portion of the suite, subject to the terms of this
Tenth Amendment. Such right to abate Base Rent and Tenant’s Share of Direct
Expenses shall be Tenant’s sole and exclusive remedy for rent abatement at law
or in equity for a Correction Event. Except as expressly provided in this
Section 5 or elsewhere in the Lease, nothing contained herein shall be
interpreted to mean that Tenant is excused from paying Rent due under the Lease.


6.     Parking. Effective as of the Suite 2000 Lease Commencement Date, subject
to availability, Tenant shall have the right to rent from Landlord up to five
(5) unreserved parking passes on a monthly basis throughout the Tenth Amendment
Space Term, which parking passes (the "Suite 2000 Parking Passes") shall pertain
to the Property parking facility. Additionally, effective as of the Suites
1600/1700 Lease Commencement Date, subject to availability, Tenant shall have
the right to rent from Landlord up to ten (10) unreserved parking passes on a
monthly basis throughout the Tenth Amendment Space Term, which parking passes
(the "Suites 1600/1700 Parking Passes") shall pertain to the Property parking
facility. Tenant shall pay to Landlord for any Suite 2000 Parking Passes and the
Suite 1600/1700 Parking Passes (collectively, the "Tenth Amendment Parking
Passes") on a monthly basis the prevailing rate charged from time to time at the
location of such parking passes (which rate is currently Two Hundred
Seventy-Five and 00/100 Dollars ($275.00) per unreserved parking pass per
month). Except as expressly set forth in this Section 6, Tenant shall lease any
Tenth Amendment Parking Passes in accordance with, and subject to, the terms and
provisions of Article 28 of the Original Lease.
7.     Beneficial Occupancy.
7.1     Beneficial Occupancy of Suite 2000. Subject to the terms of this Section
7.1, during the period commencing on the date that is three (3) months after the
Suite 2000 Lease Commencement Date and ending on the date that is nine (9)
months after the Suite 2000 Lease Commencement Date (the "Beneficial Occupancy
Period"), Tenant shall have no obligation to pay Base Rent or Tenant's Share of
Direct Expenses attributable to Suite 2000, provided, however, notwithstanding
the foregoing, Tenant shall be obligated to pay directly to Landlord the actual
amount charged to Landlord by the electricity and any other utility provider for
such electrical and other utility consumption at Suite 2000 during the
Beneficial Occupancy Period. Tenant acknowledges and agrees that such abated
Base Rent and Tenant's Share of Direct Expenses (the "Build-Out Rent Abatement")
has been granted to Tenant as additional consideration for entering into this
Tenth Amendment, and for agreeing to pay the Rent and performing the terms and
conditions otherwise required under the Lease. If Tenant shall be in default
under the Lease, and shall fail to cure such default within the notice and cure
period, if any, permitted for cure pursuant to the terms and conditions of the
Lease, or if the Lease is terminated for any reason other than Landlord's breach
of the Lease, then the dollar amount of the unapplied portion of the Build-Out
Rent Abatement as of the date of such default or termination, as the case may
be, shall be converted to a credit to be applied to the Base Rent applicable at
the end of the Build-Out Rent Abatement as of the date of such default or
termination, as the case may be, shall be converted to a credit to be applied to
the Base Rent applicable at the end of the Tenth Amendment Space Term, and
Tenant shall immediately be obligated to begin paying Base Rent and Tenant's
Share of Direct Expenses for Suite 2000 in full. Landlord acknowledges and
agrees that Tenant shall have the right to continue occupying Suite 2000 during
the Beneficial Occupancy Period, for purposes of conducting Tenant's business
therein, provided that (i) Tenant shall give Landlord at least ten (10) days'
prior written notice of any such occupancy of Suite 2000 or any portion(s)
thereof for the conduct of Tenant's business, (ii) a certificate of occupancy,
temporary certificate of occupancy, or its legal equivalent shall have been
issued by the appropriate governmental authorities for Suite 2000 to be occupied
for the conduct of Tenant's business to the extent required to permit such
occupancy, (iii) Tenant has delivered to Landlord satisfactory evidence of the
insurance coverage required to be carried by Tenant in accordance with Article
10 of the Original Lease, and (iv) except as provided in this Section 7.1, all
of the terms and conditions of the Lease shall apply during such Beneficial
Occupancy Period.
7.2     Beneficial Occupancy of Suites 1600/1700. Subject to the terms of this
Section 7.2, if the "Tenant Improvements" (as that term is defined in the Tenant
Work Letter) are substantially completed prior to the Suites 1600/1700 Rent
Commencement Date, Tenant shall have the right thereafter to occupy all or any
portion of Suites 1600 and 1700 prior to the Suites 1600/1700 Rent Commencement
Date for the conduct of Tenant's business; provided that (i) Tenant shall give
Landlord at least ten (10) days' prior written notice of any occupancy of Suites
1600 and 1700 (or any portion(s) thereof) for the conduct of Tenant's business,
(ii) a temporary certificate of occupancy or final permit sign-off, shall have
been issued by the appropriate governmental authorities for Suites 1600 and 1700
to be occupied for the conduct of Tenant's business to the extent required to
permit such occupancy of such portion(s) of Suites 1600 and 1700, (iii) Tenant
has delivered to Landlord satisfactory evidence of the insurance coverage
required to be




-5-

--------------------------------------------------------------------------------





carried by Tenant in accordance with Article 10 of the Original Lease, and (iv)
except as provided hereinbelow, all of the terms and conditions of the Lease
shall apply as though the Suites 1600/1700 Rent Commencement Date had occurred
(although the Suites 1600/1700 Rent Commencement Date shall not actually occur
until the occurrence of the same pursuant to the terms of Section 3.3, above)
upon Tenant's commencement of the conduct of its business in Suites 1600 and
1700; provided, however, notwithstanding the foregoing, Tenant shall have no
obligation to pay Base Rent or Tenant's Share of Direct Expenses attributable to
the portion(s) of Suites 1600 and 1700 during any such period prior to the
Suites 1600/1700 Rent Commencement Date that Tenant occupies such portion(s),
but provided, further, however, notwithstanding the foregoing, Tenant shall be
obligated to pay directly to Landlord the actual amount charged to Landlord by
the electricity and any other utility provider for such electrical and other
utility consumption at Suites 1600 and 1700 during the construction of the
Tenant Improvements and any beneficial occupancy period.


8.     Letter of Credit. Landlord and Tenant acknowledge that, in accordance
with Article 21 of the Original Lease, Tenant previously delivered a L-C in the
amount of Nine Million Four Hundred Sixty-Seven Thousand Seven Hundred and
Thirty-Eight Dollars ($9,467,738.00) (the "Existing L-C") as protection for the
full faith and performance by Tenant of all of its obligations under the Lease
and for all losses and damages Landlord may suffer (or which Landlord reasonably
estimates that it may suffer) as a result of any breach or default by Tenant
under the Lease as described in Article 21 of the Original Lease.
9.     Invalidity of Provisions. If any provision of this Tenth Amendment is
found to be invalid or unenforceable by any court of competent jurisdiction, the
invalidity or unenforceability of any such provision shall not affect the
validity and enforceability of the remaining provisions hereof.
10.     Further Assurances. In addition to the obligations required to be
performed under the Lease, Landlord and Tenant shall each perform such other
acts, and shall execute, acknowledge and/or deliver such other instruments,
documents and other materials, as may be reasonably required in order to
accomplish the intent and purpose of the Lease.
11.     Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Tenth Amendment other than Jones Lang LaSalle and Cushman &
Wakefield of California, Inc. (the "Brokers"), and Tenant's indemnity obligation
to Landlord as set forth in Section 29.24 of the Original Lease shall expressly
apply, without limitation, to any claims from Custom Spaces Commercial Real
Estate and/or Wixen Real Estate Inc. and that they know of no other real estate
broker or agent who is entitled to a commission in connection with this Tenth
Amendment. Landlord shall pay the commission, if any, owing to the Brokers in
connection with the execution of this Tenth Amendment pursuant to the terms of a
separate agreement. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including,
without limitation, reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of any
dealings with any real estate broker or agent other than to the Brokers
occurring by, through, or under the indemnifying party. The terms of this
Section 11 shall survive the expiration or earlier termination of the Lease.
12.     Authority. Each of the parties hereto represents and warrants to the
other as follows: (a) it has the legal power, right and authority to enter into
this Tenth Amendment; (b) all requisite action (corporate, trust, partnership or
otherwise) has been taken by it in connection with the entering into of this
Tenth Amendment and no further consent of any partner, shareholder, creditor,
investor, judicial or administrative body, governmental authority or other party
is required, including without limitation, any lender, or if any such consent is
required, such consent has been obtained; (c) the individuals executing this
Tenth Amendment have the legal power, right, and actual authority to bind it to
the terms of this Tenth Amendment; and (d) it understands that the other party
is relying on the foregoing representations in entering into this Tenth
Amendment, and that the other party would not enter into this Tenth Amendment
without such representations. Landlord represents to Tenant that there are not
any Superior Holders as of the Tenth Amendment Effective Date.
13.     Governing Law. This Tenth Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of California.
14.     Lease in Full Force. Except for those provisions which have been
modified by this Tenth Amendment and those terms, covenants and conditions for
which performance has heretofore been completed, all other terms, covenants and
conditions of the Existing Lease are hereby ratified and shall remain unmodified
and in full force and effect.
15.     Digital Image. The parties agree to accept a digital image of this Tenth
Amendment, as executed, as a true and correct original and admissible as best
evidence to the extent permitted by a court with proper jurisdiction.




-6-

--------------------------------------------------------------------------------





16.     Counterparts. This Tenth Amendment may be executed in counterparts, each
of which shall be deemed an original part and all of which together shall
constitute a single agreement.


[remainder of page intentionally left blank; signature page follows]


















































































































-7-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have caused this Tenth Amendment to be
executed as of the Tenth Amendment Effective Date.
LANDLORD:
HUDSON 1455 MARKET STREET, LLC, a Delaware limited liability company
By:
Hudson 1455 Market, LLC, a Delaware limited liability company its Sole Member

By:
Hudson Pacific Properties, L.P., a Maryland limited partnership its Sole Member

By:
Hudson Pacific Properties, Inc., a Maryland corporation its General Partner

By: /s/ Mark T. Lammas     
Name: Mark T. Lammas
Title: Chief Operating Officer,
Chief Financial Officer & Treasurer


TENANT:
SQUARE, INC.,                                  a Delaware corporation
By: /s/ Sarah Friar     
Name: Sarah Friar
Title: CFO     


By:     
Name:
Title:


















































-8-

--------------------------------------------------------------------------------








EXHIBIT A
SUITES 1600, 1700, 2000
exhibitalevel_16.jpg [exhibitalevel_16.jpg]








EXHIBIT A




-1-

--------------------------------------------------------------------------------









exhibitalevel_17.jpg [exhibitalevel_17.jpg]














































EXHIBIT A




-2-

--------------------------------------------------------------------------------













exhibitalevel_20.jpg [exhibitalevel_20.jpg]










































EXHIBIT A




-3-

--------------------------------------------------------------------------------






EXHIBIT B


TENANT WORK LETTER
This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of Suites 1600, 1700 and 2000 (the "Tenth Amendment Suites"). This
Tenant Work Letter is essentially organized chronologically and addresses the
issues of the construction of the Tenth Amendment Suites, in sequence, as such
issues will arise during the actual construction of the Tenth Amendment Suites.
All references in this Tenant Work Letter to Articles or Sections of "this
Lease" shall mean the relevant portions of Articles 1 through 29 of the Original
Lease, as the same may have been amended, and all references to Sections of
"this Amendment" shall mean the relevant portions of Sections 1 through 16 of
the Tenth Amendment to which this Tenant Work Letter is attached as Exhibit B,
and all references in this Tenant Work Letter to Sections of "this Tenant Work
Letter" shall mean the relevant portions of Sections 1 through 5 of this Tenant
Work Letter. All capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Lease. All references in this
Tenant Work Letter to the "Premises" shall mean the Tenth Amendment Suites.
SECTION 1
BASE, SHELL AND CORE; DELIVERY CONDITION; COMPLIANCE WITH LAW
1.1     Base, Shell and Core. Landlord has constructed, at its sole cost and
expense, the base, shell, and core (i) of the Premises and (ii) of the floor of
the Building on which the Premises is located (collectively, the "Base, Shell,
and Core"). The Base, Shell and Core shall be delivered by Landlord to Tenant in
their presently existing, "as-is" condition, except as otherwise expressly
provided in this Tenant Work Letter. Notwithstanding the foregoing, the Building
Systems servicing each portion of the Premises shall be in good working order
and condition as of the date Landlord delivers such portion of the Premises to
Tenant.
1.2     Delivery Condition. Landlord shall, at Landlord's sole cost, complete
the work items set forth in Schedule 1 attached hereto (collectively, the
"Landlord Work"), as applicable to each floor of the Premises, on or before the
dates set forth in Schedule 1 with respect to each work item, including, to the
extent applicable, any work items that are required to be completed by Landlord
prior to the applicable Lease or Rent Commencement Date. Upon the completion of
the Landlord Work required in any particular portion of the Premises (and if
applicable, the removal of any Hazardous Substances therefrom in accordance with
the immediately preceding sentence), such portion shall be deemed to be in the
applicable "Tenth Amendment Space Delivery Condition" for purposes of the Lease
(including, without limitation, Section 5 of the Tenth Amendment). Landlord
shall perform the Landlord Work in a good and workmanlike manner, and, to the
extent necessary for Landlord to pull any necessary construction permits or for
Tenant to legally occupy the Premises for the Permitted Use, in accordance with
Applicable Laws, and in accordance with the approved plans therefor and in a
manner that will not unreasonably and materially interfere with Tenant's
completion of the Tenant Improvements. Landlord and Tenant shall mutually
cooperate in good faith with each other in connection with the concurrent
construction and completion of the Landlord Work and the Tenant Improvements.
1.3     Compliance with Law. Notwithstanding anything to the contrary in this
Tenant Work Letter or the Existing Lease, as amended by the Tenth Amendment, (a)
Landlord shall be solely responsible for all costs related to the presence of
existing Hazardous Substances on or about the Premises to the extent required
for Tenant’s legal occupancy of the Premises or to perform the Tenant
Improvement work; (b) to the extent required in order for Tenant to legally
occupy the Premises, or in order to pull a construction permit for Tenant
Improvement work for normal and customary office improvements in the SOMA area,
assuming an office occupancy density no greater than 1 person per 125 RSF (the
"Density Standard"), or to otherwise


























EXHIBIT B    




-1-

--------------------------------------------------------------------------------





comply with requirements of the applicable permitting authority (except to the
extent such compliance is triggered by Tenant’s particular use of the Premises
or Tenant’s construction of Tenant Improvements that are not normal and
customary office improvements in the SOMA area or above the Density Standard),
Landlord shall be solely responsible for all costs to bring (i) the non-tenant
portions of the Building and project outside of the Premises, including Common
Area restrooms and Common Area elevator lobbies and Building Systems, (ii) all
structural portions of the Premises and the portions of the Building Systems
inside the Premises (such as the main loop of the sprinkler system and the main
HVAC trunk/loop), and (iii) all emergency evacuation stairways, into compliance
with Applicable Laws; and (c) the date Tenant is obligated to commence paying
rent for the Premises shall be extended by one (1) day for each day Tenant’s
substantial completion of the Tenant Improvements is delayed due to a "Landlord
Delay" or "Tenant Force Majeure Delay," as those terms are defined below.
Landlord hereby acknowledges that, to the extent allowed by Applicable Law,
Tenant may build-out and occupy the Premises at a density level greater than the
Density Standard; provided that Tenant shall pay for any modifications to the
Base Building to the extent such modification would not have been required had
the build-out or occupancy met the Density Standard. As used herein, "Tenant
Force Majeure Delay" shall mean acts of God, casualties, natural disasters,
strikes, war, terrorist attacks, lockouts, labor disputes or civil commotion. As
used herein, "Landlord Delay" shall mean an actual delay resulting from the acts
or omissions of Landlord including, but not limited to (i) failure of Landlord
to timely approve or disapprove any Construction Documents; (ii) unreasonable
and material interference by Landlord, its agents or contractors with the
completion of the Tenant Improvements and which objectively preclude
construction of tenant improvements in the Building; and (iii) delays due to the
acts or failures to act of Landlord, its agents or contractors with respect to
payment of the Tenant Improvement Allowance. If Tenant contends that a Landlord
Delay has occurred, Tenant shall notify Landlord in writing (the "Delay Notice")
of the event which constitutes such Landlord Delay. If the actions or inactions
or circumstances described in the Delay Notice qualify as a Landlord Delay, and
are not cured by Landlord within one (1) business day after Tenant's delivery of
the Delay Notice, then a Landlord Delay shall be deemed to have occurred.


SECTION 2
TENANT IMPROVEMENTS
2.1     Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance (the "Tenant Improvement Allowance") in the amount
of $42.00 per rentable square foot of the Premises for the costs relating to the
initial design and construction of Tenant's improvements, which, except as
provided in Section 2.2.1.10 below, are permanently affixed to the Premises (the
"Tenant Improvements"). In no event shall Landlord be obligated to make
disbursements pursuant to this Tenant Work Letter in a total amount which
exceeds the Tenant Improvement Allowance. In the event that the Tenant
Improvement Allowance is not fully utilized and reimbursement requested by
Tenant within one (1) year after the Suites 1600/1700 Lease Commencement Date,
then such unused amounts shall revert to Landlord, and Tenant shall have no
further rights with respect thereto. Any Tenant Improvements that require the
use of Building risers, raceways, shafts and/or conduits, shall be subject to
Landlord's reasonable rules, regulations, and restrictions, including the
requirement that any cabling vender to the extent performing work in the riser
must be reasonably approved by Landlord, and that the amount and location of any
such cabling must be reasonably approved by Landlord, subject to the terms of
Section 6.1.7 of the Original Lease. All Tenant Improvements for which the
Tenant Improvement Allowance has been used shall be deemed Landlord's property
under the terms of the Lease; provided, however, Landlord may, by written notice
to Tenant prior to the end of the Lease Term, or given following any earlier
termination of this Lease, require Tenant, at Tenant's expense, to remove any
Tenant Improvements and to repair any damage to the Premises and Building caused
by such removal and return the affected portion of the Premises to their
condition existing prior to the installment of such Tenant Improvements;
provided, however, that, notwithstanding the foregoing, (i) upon request by
Tenant at the time of Tenant's request for Landlord's approval of the "Final
Working Drawings," as that term is defined in Section 3.3 of this Tenant Work
Letter, Landlord shall notify Tenant whether the Tenant Improvements will be
required to be removed pursuant to the terms of this Section 2.1, and (ii)
Tenant's removal and restoration obligation with respect to the Tenant
Improvements shall be subject to the terms of Section 8.5 of the Original Lease,
including, without limitation, any restrictions on Landlord's right to require
Tenant's removal of specific improvements.










EXHIBIT B    




-2-

--------------------------------------------------------------------------------





2.2     Disbursement of the Tenant Improvement Allowance.
2.2.1     Tenant Improvement Allowance Items. Except as otherwise set forth in
this Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively, the "Tenant
Improvement Allowance Items"):
2.2.1.1     Payment of the fees of the "Architect" and the "Engineers" (as those
terms are defined in Section 3.1 of this Tenant Work Letter), which fees shall,
notwithstanding anything to the contrary contained in this Tenant Work Letter,
not exceed an aggregate amount equal to $3.00 per rentable square foot of the
Premises, and Tenant’s construction manager;
2.2.1.2     The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;
2.2.1.3     The cost of construction of the Tenant Improvements, including,
without limitation, testing and inspection costs, hoisting and trash removal
costs, and contractors' fees and general conditions;
2.2.1.4     The cost of any changes in the Base Building when such changes are
required by the Construction Documents (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;
2.2.1.5     The cost of any changes to the Construction Documents or Tenant
Improvements required by all applicable building codes (the "Code");
2.2.1.6     The cost of connection of the Premises to the Building's energy
management systems;
2.2.1.7     The cost of any demolition work on any of the Tenth Amendment Suites
that Tenant requests Landlord perform on Tenant's behalf, in an amount agreed
upon in writing by Tenant and Landlord prior to Landlord’s commencement of such
work;
2.2.1.8     The cost of the "Coordination Fee," as that term is defined in
Section 4.2.2 of this Tenant Work Letter;
2.2.1.9     Sales and use taxes and Title 24 fees; and
2.2.1.10     The cost of FF&E, cabling and moving costs, not to exceed an
aggregate amount equal to $3.00 per rentable square foot of the Premises.
2.2.2     Disbursement of Tenant Improvement Allowance. During the construction
of the Tenant Improvements, Landlord shall make monthly disbursements of the
Tenant Improvement Allowance for Tenant Improvement Allowance Items for the
benefit of Tenant and shall authorize the release of monies for the benefit of
Tenant as follows.
















EXHIBIT B    




-3-

--------------------------------------------------------------------------------





2.2.2.1     Monthly Disbursements. Once each calendar month during the
construction of the Tenant Improvements (or such other date as Landlord may
designate), Tenant may deliver to Landlord: (i) a request for payment of the
"Contractor," as that term is defined in Section 4.1 of this Tenant Work Letter,
approved by Tenant, in a form to be provided by Landlord, showing the schedule,
by trade, of percentage of completion of the Tenant Improvements in the
Premises, detailing the portion of the work completed and the portion not
completed; (ii) invoices from all of "Tenant's Agents," as that term is defined
in Section 4.1.2 of this Tenant Work Letter, for labor rendered and materials
delivered to the Premises; (iii) executed conditional mechanic's lien releases
from all of Tenant's Agents which shall comply with the appropriate provisions,
as reasonably determined by Landlord, of California Civil Code Sections 8132,
8134, 8136 and 8138; and (iv) all other information reasonably requested by
Landlord. Within thirty (30) days thereafter, Landlord shall deliver a check to
Tenant made payable to Tenant in payment of the lesser of: (A) the amounts so
requested by Tenant, as set forth in this Section 2.2.2.1, above, and (B) the
balance of any remaining available portion of the Tenant Improvement Allowance,
provided that Landlord does not dispute any request for payment based on
non-compliance of any work with the "Approved Working Drawings," as that term is
defined in Section 3.4 below, or due to any substandard work. Landlord's payment
of such amounts shall not be deemed Landlord's approval or acceptance of the
work furnished or materials supplied as set forth in Tenant's payment request.
Tenant hereby agrees to withhold a ten percent (10%) retention (the aggregate
amount of such retentions to be known as the "Final Retention") of all amounts
paid to Contractor.


2.2.2.2     Final Retention. Tenant shall not pay Contractor the Final Retention
until the completion of construction of the Premises, including all of the
following: (i) Tenant delivers to Landlord properly executed mechanics lien
releases in compliance with both California Civil Code Section 8134 and either
Section 8136 or Section 8138, (ii) Landlord has determined that no substandard
work exists which adversely affects the mechanical, electrical, plumbing,
heating, ventilating and air conditioning, life-safety or other systems of the
Building, the curtain wall of the Building, the structure or exterior appearance
of the Building, or any other tenant's use of such other tenant's leased
premises in the Building, (iii) Architect delivers to Landlord a certificate, in
a form reasonably acceptable to Landlord, certifying that the construction of
the Tenant Improvements in the Premises has been substantially completed, and
(iv) Tenant delivers to Landlord two (2) hard copies and one (1) electronic copy
of the "Close-Out Package" (as that term is defined in Section 4.3 below).
2.2.2.3     Other Terms. Landlord shall only be obligated to make disbursements
from the Tenant Improvement Allowance to the extent costs are incurred by Tenant
for Tenant Improvement Allowance Items. All Tenant Improvement Allowance Items
for which the Tenant Improvement Allowance has been made available shall be
deemed Landlord's property under the terms of this Lease.
2.3     Standard Tenant Improvement Package. Landlord has established
specifications (the "Specifications") for the Building standard components to be
used in the construction of the Tenant Improvements in the Premises
(collectively, the "Standard Improvement Package"), which Specifications have
been provided to Tenant by Landlord. The quality of Tenant Improvements shall be
equal to or of greater quality than the quality of the Specifications, provided
that the Tenant Improvements shall comply with certain Specifications as
reasonably designated by Landlord. The parties hereby agree and acknowledge that
notwithstanding anything to the contrary set forth in the Lease or this Tenant
Work Letter, to the extent any Tenant Improvements do not comply with the
Specifications designated by Landlord, the maintenance and repair of such Tenant
Improvements shall be the responsibility of Tenant, at Tenant's sole cost and
expense.




































EXHIBIT B    




-4-

--------------------------------------------------------------------------------





2.4     Failure to Disburse Tenant Improvement Allowance. If Landlord fails to
timely fulfill its obligation to fund any portion of the Tenant Improvement
Allowance, Tenant shall be entitled to deliver notice (the "Payment Notice")
thereof to Landlord and to any mortgage or trust deed holder of the Building
whose identity and address have been previously provided to Tenant. If Landlord
still fails to fulfill any such obligation within twenty (20) business days
after Landlord's receipt of the Payment Notice from Tenant and if Landlord fails
to deliver notice to Tenant within such twenty (20) business day period
explaining Landlord's proper reasons that Landlord believes that the amounts
described in Tenant's Payment Notice are not due and payable by Landlord
("Refusal Notice"), Tenant shall be entitled to offset the amount so owed to
Tenant by Landlord but not paid by Landlord (or if Landlord delivers a Refusal
Notice but only with respect to a portion of the amount set forth in the Payment
Notice and Landlord fails to pay such undisputed amount as required by the next
succeeding sentence, the undisputed amount so owed to Tenant) from the last day
of such 20-business day period until the date of offset, against Tenant's next
obligations to pay Rent. Notwithstanding the foregoing, Landlord hereby agrees
that if Landlord delivers a Refusal Notice disputing a portion of the amount set
forth in Tenant's Payment Notice, Landlord shall pay to Tenant, concurrently
with the delivery of the Refusal Notice, the undisputed portion of the amount
set forth in the Payment Notice. However, if Tenant is in default under Section
19.1.1 of the Original Lease at the time that such offset would otherwise be
applicable, Tenant shall not be entitled to such offset until such default is
cured. If Landlord delivers a Refusal Notice, and if Landlord and Tenant are not
able to agree on the disputed amounts to be so paid by Landlord, if any, within
ten (10) days after Tenant's receipt of a Refusal Notice, Tenant may submit such
dispute to arbitration in accordance with the American Arbitration Association.
If Tenant prevails in any such arbitration, Tenant shall be entitled to apply
such award as a credit against Tenant's obligations to pay Rent.
SECTION 3
CONSTRUCTION DOCUMENTS
3.1     Selection of Architect/Construction Documents. Tenant shall retain an
architect/space planner reasonably approved by Landlord (the "Architect") to
prepare the "Construction Documents," as that term is defined in this Section
3.1. Tenant shall retain engineering consultants reasonably approved by Landlord
(the "Engineers") to prepare all plans and engineering working drawings relating
to the structural, mechanical, electrical, plumbing, HVAC, lifesafety, and
sprinkler work in the Premises, which work is not part of the Base Building;
provided, however, Tenant hereby agrees and shall be required to hire the
contractor directed by Landlord for fire-life-safety work and DDC for HVAC
controls; provided that Landlord shall use commercially reasonable efforts to
cause such contractors to charge a competitive market price. The plans and
drawings to be prepared by Architect and the Engineers hereunder shall be known
collectively as the "Construction Documents." Tenant shall be required to
include in its contracts with the Architect and the Engineers a provision which
requires ownership of all Construction Documents to be transferred to Tenant
upon the substantial completion of the Tenant Improvements and Tenant hereby
grants to Landlord a non-exclusive right to use such Construction Documents,
including, without limitation, a right to make copies thereof. All Construction
Documents shall comply with the drawing format and specifications determined by
Landlord, and shall be subject to Landlord's approval. Tenant and Architect
shall verify, in the field, the dimensions and conditions as shown on the
relevant portions of the base building plans, and Tenant and Architect shall be
solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord's review of the Construction Documents as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord's review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Documents are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord's
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Documents, and Tenant's
waiver and indemnity set forth in this Lease shall specifically apply to the
Construction Documents.














EXHIBIT B    




-5-

--------------------------------------------------------------------------------





3.2     Final Space Plan. Tenant shall supply Landlord with four (4) copies of
its concept design drawings for the Premises before any architectural working
drawings or engineering drawings have been commenced. The concept design
drawings (the "Final Space Plan") shall include a layout and designation of all
offices, rooms and other partitioning, their intended use, and equipment to be
contained therein. Landlord may request clarification or more specific drawings
for special use items not included in the Final Space Plan. Landlord shall
advise Tenant within five (5) business days after Landlord's receipt of the
Final Space Plan for the Premises if the same is approved, or, if the Final
Space Plan is not reasonably satisfactory or is incomplete in any respect,
disapproved, in which event Landlord shall include in its notice of disapproval
a reasonably detailed explanation as to which items are not satisfactory or
complete and the reason(s) therefor. If Tenant is so advised, Tenant shall
promptly cause the Final Space Plan to be revised to correct any deficiencies or
other matters Landlord may reasonably require.
3.3     Final Working Drawings. After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
B.T.U. calculations, electrical requirements and special electrical receptacle
requirements for the Premises, to enable the Engineers and the Architect to
complete the "Final Working Drawings" (as that term is defined below) in the
manner as set forth below. Upon the approval of the Final Space Plan by Landlord
and Tenant, Tenant shall promptly cause the Architect and the Engineers to
complete the architectural and engineering drawings for the Premises, and
Architect shall compile a fully coordinated set of architectural, structural,
mechanical, electrical and plumbing working drawings in a form which is complete
to allow subcontractors to bid on the work and to obtain all applicable permits,
commonly referred to as construction documents (collectively, the "Final Working
Drawings") and shall submit the same to Landlord for Landlord's approval. Tenant
shall supply Landlord with four (4) copies of such Final Working Drawings.
Landlord shall advise Tenant within five (5) business days after Landlord's
receipt of the Final Working Drawings for the Premises if the same are approved,
or, if the Final Working Drawings are not reasonably satisfactory or are
incomplete in any respect, disapproved, in which event Landlord shall include in
its notice of disapproval a reasonably detailed explanation as to which items
are not satisfactory or complete and the reason(s) therefor. If Tenant is so
advised, Tenant shall immediately revise the Final Working Drawings in
accordance with such review and any disapproval of Landlord in connection
therewith.
3.4     Approved Working Drawings. The Final Working Drawings shall be approved
by Landlord (the "Approved Working Drawings") prior to the submission of the
same to the appropriate municipal authorities for all applicable building
permits (the "Permits") and commencement of construction of the Premises by
Tenant.; provided, however, at Tenant’s election and at Tenant's risk with
respect to any subsequent changes that may be required by Landlord in accordance
with this Tenant Work Letter, Tenant may submit the Final Working Drawings to
the appropriate municipal authorities for Permits concurrently with Landlord’s
review thereof. After approval by Landlord of the Final Working Drawings, Tenant
shall submit such Approved Working Drawings for the Permits. Tenant hereby
agrees that neither Landlord nor Landlord's consultants shall be responsible for
obtaining any building permit for the Tenant Improvements or certificate of
occupancy for the Premises and that obtaining the same shall be Tenant's
responsibility; provided, however, that Landlord shall cooperate with Tenant in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any such permit or certificate of
occupancy. No material changes, modifications or alterations in the Approved
Working Drawings may be made without the prior written consent of Landlord,
which consent may not be unreasonably withheld. Landlord shall provide any
approvals and take any actions required under this Tenant Work Letter within the
time periods specified herein, or, if no time period is specified, then within
five (5) business days. Landlord’s failure to timely respond shall be deemed a
Landlord Delay, subject to the terms of Section 1.3, above.


































EXHIBIT B    




-6-

--------------------------------------------------------------------------------







SECTION 4
CONSTRUCTION OF THE TENANT IMPROVEMENTS
4.1     Tenant's Selection of Contractors.
4.1.1     The Contractor. Tenant shall retain a licensed general contractor,
approved in advance by Landlord ("Contractor"), to construct the Tenant
Improvements. Landlord's approval of the Contractor shall not be unreasonably
withheld.
4.1.2     Tenant's Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant, together with the Contractor, shall be known
collectively as "Tenant's Agents."
4.2     Construction of Tenant Improvements by Tenant's Agents.
4.2.1     Construction Contract; Cost Budget. Tenant hereby agrees that Tenant's
construction contract and general conditions with Contractor (the "Contract")
shall contain commercially reasonably warranties and indemnifications that inure
to Landlord's benefit. Prior to the commencement of the construction of the
Tenant Improvements, and after Tenant has accepted all bids for the Tenant
Improvements, Tenant shall provide Landlord with a detailed breakdown, by trade,
of the final costs to be incurred or which have been incurred, as set forth more
particularly in Sections 2.2.1.1 through 2.2.1.13, above, in connection with the
design and construction of the Tenant Improvements to be performed by or at the
direction of Tenant or the Contractor, which costs form a basis for the amount
of the Contract (the "Final Costs"). Prior to the commencement of construction
of the Tenant Improvements, Tenant shall identify the amount (the
"Over-Allowance Amount") equal to the difference between the amount of the Final
Costs and the amount of the Tenant Improvement Allowance (less any portion
thereof already disbursed by Landlord, or in the process of being disbursed by
Landlord, on or before the commencement of construction of the Tenant
Improvements). In the event that the Final Costs are greater than the amount of
the Tenant Improvement Allowance (the "Over-Allowance Amount"), then Tenant
shall pay thirty percent (30%) of each amount requested by the Contractor or
otherwise to be disbursed under this Tenant Work Letter, and such payments by
Tenant (the "Over-Allowance Payments") shall be a condition to Landlord's
obligation to pay any amounts from the Tenant Improvement Allowance. Landlord
shall pay seventy percent (70%) of each amount requested by the Contractor or
otherwise to be disbursed under this Tenant Work Letter, until the Tenant
Improvement Allowance has been paid. Once the entire Tenant Improvement
Allowance has been paid by Landlord, Tenant shall thereafter pay one hundred
percent (100%) of each amount requested by the Contractor or otherwise to be
disbursed under this Tenant Work Letter. In connection with any payment of the
Over-Allowance Amount made by Tenant pursuant to this Section 4.2.1, Tenant
shall provide Landlord with the documents described in Sections 2.2.2.1(i),
(ii), (iii) and (iv) of this Tenant Work Letter, above, for Landlord's approval,
prior to Tenant paying such costs. Notwithstanding anything set forth in this
Tenant Work Letter to the contrary, construction of the Tenant Improvements
shall not commence until (a) Landlord has approved the Contract, and (b) Tenant
has procured and delivered to Landlord a copy of all Permits for the applicable
Tenant Improvements.
4.2.2     Tenant's Agents.
4.2.2.1     Landlord's General Conditions for Tenant's Agents and Tenant
Improvement Work. Tenant's and Tenant's Agent's construction of the Tenant
Improvements shall comply with the following: (i) the Tenant Improvements shall
be constructed in accordance with the Approved Working Drawings, subject to
minor field adjustments; (ii) Landlord's reasonable rules and regulations for
the construction of improvements in the Building, a copy of which have been
provided to Tenant, (iii) Tenant's Agents shall submit schedules of all work
relating to the Tenant's Improvements to Contractor and Contractor shall, within
five (5) business days of receipt thereof, inform Tenant's Agents of any changes
which are necessary






EXHIBIT B    




-7-

--------------------------------------------------------------------------------







thereto, and Tenant's Agents shall adhere to such corrected schedule; and (iv)
Tenant shall abide by all reasonable rules made by Landlord's Building manager
with respect to the use of freight, loading dock and service elevators, storage
of materials, coordination of work with the contractors of other tenants, and
any other matter in connection with this Tenant Work Letter, including, without
limitation, the construction of the Tenant Improvements. Tenant shall pay a
logistical coordination fee (the "Coordination Fee") to Landlord in an amount
equal to $1.00 per rentable square foot of the Premises, which Coordination Fee
shall be for services relating to the coordination of the construction of the
Tenant Improvements.
4.2.2.2     Indemnity. Tenant's indemnity of Landlord as set forth in the
Existing Lease shall also apply with respect to any and all costs, losses,
damages, injuries and liabilities related in any way to any act or omission of
Tenant or Tenant's Agents, or anyone directly or indirectly employed by any of
them, or in connection with Tenant's non-payment of any amount arising out of
the Tenant Improvements and/or Tenant's disapproval of all or any portion of any
request for payment. The foregoing indemnity shall not apply to claims caused by
the negligence or willful misconduct of Landlord, its member partners,
shareholders, officers, directors, agents, employees, and/or contractors, or
Landlord’s violation of this Lease. Landlord's indemnity obligations as set
forth in the Lease shall apply with respect to the Landlord Work, except to the
extent arising from the negligence or willful misconduct of Tenant, its member
partners, shareholders, officers, directors, agents, employees, and/or
contractors, or Tenant’s violation of this Lease.
4.2.2.3     Requirements of Tenant's Agents. Each of Tenant's Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Tenant Improvements for which it is responsible shall be free from any defects
in workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant's Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the completion of the work performed by such contractor or subcontractors.
The correction of such work shall include, without additional charge, the cost
of correcting all or any part of the Tenant Improvements, and/or the Building
and/or common areas that may be damaged or disturbed thereby. All such
warranties or guarantees as to materials or workmanship of or with respect to
the Tenant Improvements shall be contained in the Contract or subcontract and
shall be written such that such guarantees or warranties shall inure to the
benefit of both Landlord and Tenant, as their respective interests may appear,
and can be directly enforced by either. To the extent reasonably necessary,
Tenant covenants to give to Landlord any assignment or other assurances which
may be necessary to effect such right of direct enforcement.
4.2.2.4     Insurance Requirements.
4.2.2.4.1     General Coverages. All of Tenant's Agents (except materialmen and
suppliers) shall carry worker's compensation insurance covering all of their
respective employees, and shall also carry public liability insurance, including
property damage, all with limits, in form and with companies as are required to
be carried by Tenant as set forth in this Lease.
4.2.2.4.2     Special Coverages. Tenant shall carry "Builder's All Risk"
insurance in an amount approved by Landlord covering the construction of the
Tenant Improvements, and such other insurance as Landlord may require, it being
understood and agreed that the Tenant Improvements shall be insured by Tenant
pursuant to this Lease immediately upon completion thereof. Such insurance shall
be in amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord, and in form and with companies as are required
to be carried by Tenant as set forth in this Lease.






















EXHIBIT B    




-8-

--------------------------------------------------------------------------------









4.2.2.4.3     General Terms. Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor's equipment is
moved onto the site. Tenant shall immediately notify Landlord in the event any
policy of insurance carried by Tenant is cancelled or the coverage materially
changed. Tenant's Contractor and subcontractors shall maintain all of the
foregoing insurance coverage in force until the Tenant Improvements are fully
completed and accepted by Landlord, except for any Products and Completed
Operation Coverage insurance required by Landlord, which is to be maintained for
three (3) years following completion of the work and acceptance by Landlord and
Tenant. All policies carried under this Section 4.2.2.4 shall insure Landlord
and Tenant, as their interests may appear. All insurance, except Workers'
Compensation, maintained by Tenant's Agents shall preclude subrogation claims by
the insurer against anyone insured thereunder. Such insurance shall provide that
it is primary insurance as respects the owner and that any other insurance
maintained by owner is excess and noncontributing with the insurance required
hereunder. The requirements for the foregoing insurance shall not derogate from
the provisions for indemnification of Landlord by Tenant under Section 4.2.2.2
of this Tenant Work Letter.
4.2.3     Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer's specifications.
4.2.4     Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord's failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord's rights hereunder nor shall Landlord's inspection of the Tenant
Improvements constitute Landlord's approval of the same. Should Landlord
reasonably disapprove any portion of the Tenant Improvements, Landlord shall
notify Tenant in writing of such disapproval and shall specify the items
disapproved and the reasons therefor. Any defects or deviations in, and/or
disapproval by Landlord of, the Tenant Improvements shall be rectified by Tenant
at no expense to Landlord, provided however, that in the event Landlord
reasonably determines that a defect or deviation exists or disapproves of any
matter in connection with any portion of the Tenant Improvements and such
defect, deviation or matter might adversely affect the mechanical, electrical,
plumbing, heating, ventilating and air conditioning or life-safety systems of
the Building, the structure or exterior appearance of the Building or any other
tenant's use of such other tenant's leased premises, and Tenant fails to correct
such item within five (5) business days of written notice from Landlord, then
Landlord may take such action as Landlord reasonably deems necessary, at
Tenant's expense and without incurring any liability on Landlord's part, to
correct any such defect, deviation and/or matter, including, without limitation,
causing the cessation of performance of the construction of the Tenant
Improvements until such time as the defect, deviation and/or matter is corrected
to Landlord's satisfaction.
4.2.5     Meetings. Commencing upon the execution of this Lease, Tenant shall
hold meetings not less than twice per month (and weekly following commencement
of construction of the Tenant Improvements) at a reasonable time, with the
Architect and the Contractor regarding the progress of the preparation of
Construction Documents and the construction of the Tenant Improvements, which
meetings shall be held at a mutually agreeable location, and Landlord and/or its
agents shall receive prior notice of, and shall have the right to attend, all
such meetings. In addition, minutes shall be taken at all such meetings, a copy
of which minutes shall be promptly delivered to Landlord. One such meeting each
month shall include the review of Contractor's current request for payment.














EXHIBIT B    




-9-

--------------------------------------------------------------------------------









4.3     Notice of Completion; Record Set of As-Built Drawings; Close-Out
Package.
4.3.1     Notice of Completion. Within ten (10) days after completion of
construction of the Tenant Improvements, Tenant shall cause a Notice of
Completion to be recorded in the office of the Recorder of the county in which
the Building is located in accordance with Section 3093 of the Civil Code of the
State of California or any successor statute, and shall furnish a copy thereof
to Landlord upon such recordation. If Tenant fails to do so, Landlord may
execute and file the same on behalf of Tenant as Tenant's agent for such
purpose, at Tenant's sole cost and expense.
4.3.2     Record Set of As-Built Drawings. At the conclusion of construction,
Tenant shall cause the Architect and Contractor (A) to update the Approved
Working Drawings as necessary to reflect all changes made to the Approved
Working Drawings during the course of construction, (B) to certify to the best
of their knowledge that the "record-set" of as-built drawings (the "Record Set")
is true and correct, which certification shall survive the expiration or
termination of this Lease, and (C) to deliver to Landlord four (4) hard copies
and two (2) electronic copies (in .pdf and CAD format) of such Record Set within
ninety (90) days following issuance of a certificate of occupancy for the
Premises.
4.3.3     Close-Out Package. At the conclusion of construction, Tenant shall
deliver to Landlord two (2) hard copies and one (1) electronic copy of the
Certificate of Occupancy, all closed Permits, all warranties, guaranties, and
operating manuals and information relating to the improvements, equipment, and
systems in the Premises, and any other items reasonably requested by Landlord
(collectively, along with the recorded Notice of Completion described in Section
4.3.1 above and the Record Set described in Section 4.3.2 above, the "Close-Out
Package").
SECTION 5
MISCELLANEOUS
5.1     Tenant's Representative. Tenant has designated Tim Murphy as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of Tenant as
required in this Tenant Work Letter.
5.2     Landlord's Representative. Landlord has designated Joanne Welsh as its
sole representatives with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of Landlord as required in this Tenant Work
Letter.
5.3     Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.
5.4     Tenant's Agents. All subcontractors and laborers retained directly by
Tenant shall all be union labor in compliance with the then existing master
labor agreements.
5.5     Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in the Lease or
this Tenant Work Letter has occurred at any time on or before the substantial
completion of the Premises, then (i) in addition to all other rights and
remedies granted to Landlord pursuant to this Lease, Landlord shall have the
right to withhold payment of all or any portion of the Tenant Improvement
Allowance and/or Landlord may cause Contractor to cease the construction of the
Premises (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Premises caused by such work stoppage), and (ii)
all other obligations of Landlord under the terms of this Tenant Work Letter
shall be forgiven until such time as such default is cured pursuant to the terms
of this Lease (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Premises caused by such inaction by Landlord).




        
EXHIBIT B    




-10-

--------------------------------------------------------------------------------







5.6     No Obligation to Build Tenant Improvements. Notwithstanding anything to
the contrary in this Tenant Work Letter, Tenant shall have no obligation to
design or build any Tenant Improvements, and may at any time reduce the scope of
the Tenant Improvements.
5.7     Freight Elevator. Notwithstanding anything to the contrary in the
Existing Lease, Tenant shall not be obligated to pay for any freight elevator
usage or use of the loading dock during Building Hours in connection with its
construction of the Tenant Improvements.


































































































EXHIBIT B    




-11-

--------------------------------------------------------------------------------






SCHEDULE 1 TO EXHIBIT B
LANDLORD WORK FOR TENTH AMENDMENT SUITES
Provide separate sub-meters for the electrical system/install panels and
transformers (to the extent they do not already exist) to provide a minimum of
five (5) watts per rentable square foot for Tenant's convenience outlets and one
and one-half (1.5) watts per rentable square foot for Tenant's lighting.
3 months after Lease Commencement Date
Ensure the control system ("brain") for the life safety system has sufficient
capabilities to control Tenant's strobes, horns, and sprinklers within the Tenth
Amendment Suites, elevator, and stairwell doors, and meets all current codes and
regulations.
3 months after Lease Commencement Date



















































































SCHEDULE 1 TO    
EXHIBIT B    




-1-